Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered April 1, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 51h to 11 years, unanimously affirmed.
Defendant’s contention that a Rosario violation occurred warranting a new trial is unpreserved for appellate review as a matter of law, and we decline to review it in the interest of justice. In any event, defendant’s claim that the People failed to turn over to the defense the currency given as change to the undercover by the drug seller and the currency recovered from defendant’s person upon his arrest is without merit, defendant having failed to develop a sufficient factual record to enable review of this matter. When the currency items were admitted into evidence, the defense never objected that any "vouchers” concerning the money had not been turned over. Finally, defendant has not shown that he was prejudiced by the introduction of those items, since they did not serve to identify him as the seller.
*175On the codefendant’s appeal (People v Lewis, 219 AD2d 570), we upheld closure of the courtroom and we adhere to that ruling. We have considered defendant’s remaining contentions and find them to be without merit. Concur — Ellerin, J. P., Wallach, Ross, Nardelli and Tom, JJ.